DETAILED ACTION
This office action is in response to the amendment filed on 09/01/2021. Claims 1, 3-5, 6, 8, 9, and 10 have been amended, claims 2 and 7 have been cancelled and new claim 11 has been added. Claims 1, 3-5, 6, 8, 9, 10, and 11 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method for partitioning a picture into a plurality of tiles or a plurality of slices in encoding/decoding a video signal.
Prior art:
Lee (US 2018/0352221) 
Lainema (US 2016/0165248)
	The closest prior art Lee paragraphs 158-159 disclose a syntax related to the block shape information or the partition shape information… the decoder 120 may determine a kind of partition type of a coding unit i.e. slice determination method… in addition paragraph 256 discloses the bitstream generator 220 of the motion information encoding apparatus 200 may generate a bitstream including a syntax representing the block shape information or the partition shape information for each of the largest coding unit, the reference coding unit, and the 
	Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: “determining, based on whether a first slice is the last one among a plurality of slices in the current picture or not, whether to decode tile index differential information for the first slice”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1, 3-5, 6, 8, 9, 10, and 11 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481